Title: From Thomas Jefferson to John Vaughan, 28 June 1803
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir 
                     
            Washington June 28. 03.
          
          I recieved last night your favor of the 25th. covering mr Heineken’s letter & list, & the Rules & premiums of the London society of arts & manufactures, which being intended for the A. Philos. Society I now return, & ask their transmission to the Society through the same channel by which I recieved them. the premiums offered by that society are curious, as presenting a statement of the desiderata in the arts at the present moment.   I retain the copy of the proceedings of the Connecticut Agricultural society according to your permission with thanks for the favor. their plan is new, and useful. a great deal will be said which would never have been written, and the finding a redacteur for so much of it exactly as is worthy of preservation was a happy idea. from the variety of witnesses to the same fact we derive a more satisfactory idea of it than from a more handsome statement by a single one. Accept my friendly salutations & respects.
          
            Th: Jefferson
          
        